        Case 1:20-cv-00400-DAD-JLT Document 31 Filed 02/24/21 Page 1 of 1


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED SPECIALTY INSURANCE                       )   Case No.: 1:20-cv-00400 NONE JLT
     COMPANY,                                         )
12                                                    )   ORDER DIRECTING THE CLERK OF COURT TO
                    Plaintiff,                        )   ASSIGN A DISTRICT JUDGE TO THIS CASE
13                                                    )
            v.                                        )   AND TO CLOSE THE ACTION
14                                                    )   (Doc. 30)
     THOMAS CUEVAS, et al.,                           )
15                                                    )
                    Defendants.                       )
16                                                    )
17          The parties have filed a stipulated dismissal with prejudice, with the parties to bear their own

18   fees and costs. (Doc. 30) Accordingly, the Clerk of Court is DIRECTED to assign a district judge for

19   the purpose of closing this case and then to close this action.

20
     IT IS SO ORDERED.
21
22      Dated:     February 24, 2021                            /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28
